The real controversy in this action is one of fact as to the true dividing line between the plaintiff and defendant, which has been decided by the jury, and we find no error upon the trial.
The verdict was in favor of the defendant, and judgment for the entire cost was awarded against the plaintiff, to which he excepted upon the ground that while he did not maintain his claim against the defendant in its entirety, he did in part.
It appears, however, that the defendant did not claim possession of any part of the land in controversy beyond the line found to be the true line, and as there is no evidence tending to prove, and to finding showing possession beyond the line, it was proper to enter judgment for cost against the plaintiff.
No error.
(81)